      Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA          )
                                  )
     v.                           )       Criminal No. 17-10158-FDS
ALBERT TADERERA,                  )
     Defendant.                   )

                  GOVERNMENT’S SENTENCING MEMORANDUM

     The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on

April 12, 2019.    For the reasons outlined in this memorandum,

the Government believes that a sentence of 36 months’

imprisonment is the appropriate sentence in this matter.

Following the completion of this sentence, the Government

requests that the defendant be on supervised release for a

period of 36 months, be ordered to pay restitution in the amount

of $11,561 to the Winchester Savings Bank, and be required to

pay a mandatory special assessment of $100.

I.   PROCEDURAL HISTORY

     On March 24, 2017, a criminal complaint was issued in this

district charging Albert Taderera (“Taderera”) with one-count of

armed bank robbery, in violation of 18 U.S.C.§ 2113(a)and (d).

Taderera was arrested on March 24, 2017, at Dulles International

Airport in Virginia, while attempting to board a flight to South

Africa.   On April 7, 2017, Taderera made an initial appearance

in this district and was ordered detained in federal custody.


                                      1
      Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 2 of 10



On June 1, 2017, Taderera was charged with one-count Indictment

with armed bank robbery.     On January 4, 2019, Taderera pled

guilty to Count One of a Superseding Information charging him

with armed bank robbery.     Count Two of the Superseding

Information, also charging armed bank robbery, is scheduled to

be dismissed by the Government at sentencing. Taderera’s plea

was tendered pursuant to a binding plea agreement pursuant to

Fed.R.Crim.P. 11(c)(1)(C).

II.   FACTS

      The facts, as stated in the Pre-Sentence Report (“PSR”),

are uncontested. 1

      On October 16, 2015, at approximately 1:00 p.m., an

individual, later determined to be Taderera, entered a branch of

the Winchester Savings Bank located at 108 Medford Street,

Arlington, Massachusetts. Taderera approached a bank teller

(“Teller #1”) and demanded money. Teller #1 recalled that

Taderera stated, in substance, “Give me your money, hurry up, I

have a gun” later adding, “I want large bills”. Teller #1 then

began handing Taderera U.S. currency from her drawer. Taderera

then approached a second teller (“Teller #2”) brandishing what

appeared to be a black semi-automatic pistol and making similar



      1As of the date of this filing, no objections have been
filed relative to the statement o relevant conduct.

                                    2
     Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 3 of 10



statements.   Taderera continued going back and forth between the

two tellers to collect U.S. currency from both drawers.          While

providing with Taderera’s demands Teller #2 slipped “bait bills”

and “dye packs” in with the U.S. currency.        Taderera took the

money and exited the bank. After Taderera left the bank, Teller

#2 observed him run through a cluster of trees and out the back

of the bank’s yard.

     Following the robbery, law enforcement officers interviewed

the tellers who had interacted with Taderera.        Both tellers

described the robber as a thin male, 5’10” in height, and

wearing all black clothing, including a dark hooded sweatshirt,

mask, and gloves.

     The bank’s interior and exterior bank surveillance cameras

were functioning and operating on the date of the robbery. The

bank’s interior cameras captured images of Taderera as he

entered the bank, robbed the tellers, and subsequently exited

the bank. The interior cameras also captured images of Taderera

wearing all black clothing, including a dark, hooded sweatshirt,

and a black facemask.    The interior video cameras also show what

clearly appears to be a black-semi automatic handgun.

     The bank’s exterior cameras captured images of Taderera as

he exited a wooded area to approach the bank prior to the

robbery.   These exterior cameras also capture images of Taderera

as he exits the bank following the robbery.        On these videos

                                   3
     Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 4 of 10



Taderera is observed wearing a dark-colored, hooded sweatshirt

and dark pants.

     A post-robbery audit determined that Taderera had taken

$11,561.00 in U.S. currency during the robbery.

     Following the robbery, law enforcement became aware that a

witness had observed an individual, described as a black male,

walking on Maynard Street at a time after the robbery.          The yard

on Maynard Street where the witness observed this individual

backs up to the back yard of the TD Bank on Medford Street.            The

witness stated that she initially smelled something burning. 2

The witness looked and observed this individual walking on

Maynard Street.    As she observed this individual, she noticed

that he dropped a small object to the ground.         The witness

described this individual as a black male, with some facial

stubble, wearing a gray t-shirt, dark pants and carrying a black

hooded sweatshirt.

     The law enforcement officers retrieved the object, which

was identified as a black knit hat (“the hat”).         The hat was

placed into evidence and later sent to the FBI’s laboratory for

analysis.




     2 Law enforcement opined that the dye-pack given to the
robber by Teller #2 had detonated.

                                   4
     Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 5 of 10



    The witness stated that she could provide a description of

the individual she had observed drop the hat to the ground.            A

sketch artist was summoned and an image of the individual was

produced.   The sketch image depicted a thin black male with dark

hair and facial stubble.

    On October 19, 2015, the FBI’s laboratory confirmed the

presence of a mixture of male DNA in the hat.         The DNA results

obtained from the tested item were not eligible for entry into

the Combined DNA Index system (“CODIS”).        The results were

maintained for future comparison.

    IDENTIFICATION AND ARREST OF ALBERT TADERERA

    On Friday March 24, 2017, a criminal complaint was issued

in this district charging Taderera with the October 7, 2016,

robbery of the TD Bank in Wayland.       On that same date, at

approximately 10:30 a.m., the FBI arrested Taderera at Dulles

International Airport in Virginia as he was attempting to board

a flight to South Africa.

    While in custody, Taderera’s DNA was obtained and forwarded

to the FBI laboratory for analysis.       On April 3, 2017, the FBI

compared the DNA that they had obtained from Taderera on March

24, 2017, with the DNA that was found on the hat that was

discarded during the October 16, 2015 robbery of the Winchester

Savings Bank in Arlington.     That test concluded that Taderera’s

DNA was inside the hat.

                                   5
      Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 6 of 10



III. GUIDELINE ANALYSIS

      A. Offense Level Computation

      ¶ 30 Adjusted Offense Level:

      The Government agrees with Probation’s conclusions that,

the Adjusted Offense Level is 25.

      ¶¶ 34 Total Offense level:

      The Government agrees with Probation’s conclusions that,

with acceptance of responsibility, the Total Offense Level is

22.

      PART B. The Defendant’s Criminal History

      ¶ 42 Criminal History Computation:

      The Government agrees with Probation’s conclusions that,

the defendant’s criminal history score is three, which

establishes a criminal history category of II.

      PART D. Sentencing Options

      ¶ 92 Guideline Provisions:

      The Government further agrees with Probation that, based on

a total offense level of 22 and a criminal history category of

II, Taderera’s guideline imprisonment range is 46-57 months’

imprisonment.

      ¶ 93 Impact of Plea Agreement

      The parties have entered into a binding plea agreement,

pursuant to Fed.R.Crim.P. 11(c)(1)(C).        Under the terms of this

agreement, the parties have jointly agreed to recommend a term

                                    6
     Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 7 of 10



of imprisonment between 24 and 36 months, supervised release for

a period of three years, restitution of $11,561, and a special

assessment of $100.

IV. SENTENCING RECOMMENDATION

     18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

sentence.   These factors include: 1) the nature and

circumstances of the offense and the history and characteristics

of the defendant and 2) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, to afford

adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide for the

needs of the defendant.

     Taderera and the Government have entered into a binding

plea agreement.   Under the terms of the agreement, the parties

are free to recommend a sentence between 24 and 36 months’

imprisonment, supervised release for 36 months, restitution of

$11,561, and a special assessment of $100.        The Government

believes a sentence of 36 months’ imprisonment, the high-end of

the agreed sentencing range, is fair and just and takes into

account the factors enumerated in 18 U.S.C. § 3553(a).

     Taderera, a citizen of Zimbabwe, came to the United States

in 2000 to attend college, and is currently classified as a

                                   7
      Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 8 of 10



Legal Permanent Resident.      According to the Pre-Sentence report,

Taderera obtained a high school degree, while in Zimbabwe, and

an associate degree from Lansing Community College (Michigan).

      Taderera has been married on two occasions and has two

minor children living in the United States.         Taderera described

his upbringing and his family as middle-class.         Taderera’s

parents and his three sisters are all gainfully employed and

reside in Zimbabwe, Botswana, and South Africa.

      Taderera’s criminal history, while not severe, includes

convictions of:

  •   2008-motor vehicle violations;
  •   2010 operating on a suspended license;
  •   20010 operating on a suspended license; and
  •   2011 domestic assault and battery.

      Taderera had several opportunities afforded to him from his

education and alleged frequent employment. Rather than take

advantage of legal means to pursue a livelihood, Taderera

carefully and meticulously planned an armed robbery. He

committed a crime of violence: brandishing a gun, threatening

bank tellers, and intimidating the public.         The Government’s

recommendation seeks to balance Taderera’s lack of a significant

record while ensuring he remains punished and deterred for a

crime of violence.




                                    8
     Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 9 of 10



V.   CONCLUSION

     Taderera’s actions are unacceptable.       Taderera’s sentence

is dictated by his own actions and decisions, and is necessary

to protect the public, and to deter similar conduct from others.

     The Government abides by the terms set out in the Plea

Agreement and requests this Court sentence Taderera to 36

months’ imprisonment. Following the completion of this sentence,

the Government requests that Taderera be placed on supervised

release for a period of 36 months, be ordered to pay restitution

of $11,561 to the Winchester Savings Bank, and a mandatory

special assessment of $100.

     This is a just and appropriate sentence as dictated by the

circumstances of this case and Taderera’s criminal history.

                                 Respectfully submitted,

                                 ANDREW E. LELLING
                                 United States Attorney

                           By:   /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney


                     CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that this document filed
through the ECF system will be sent electronically to the
registered participants as identified on the Notice of
Electronic Filing (NEF).

                                 /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney


                                   9
Case 1:17-cr-10158-FDS Document 169 Filed 04/09/19 Page 10 of 10




                              10
